Citation Nr: 0530216	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  01-06 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).  

3.  Entitlement to service connection for hypertension (HTN).  

4.  Entitlement to service connection for a disorder 
manifested by fainting.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from July 1959 to October 
1959.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2001 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Houston, Texas.  In May 2004, the case was remanded for 
additional evidentiary development, and in October 2004, the 
claims were again denied.  The case has been returned to the 
Board for further appellate review.  

As to the issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a back disorder, it is noted that the 
veteran's initial claim for service connection was denied by 
the RO in March 1992 and that decision was confirmed in 
February 1993.  The veteran was notified in February 1993 of 
the denial, and he did not appeal.  The Board does not have 
jurisdiction to consider a claim that has been previously 
adjudicated unless new and material evidence is presented, 
and before the Board may reopen such a claim, it must find 
that new and material evidence has been presented.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  See also 
Winters v. West, 12 Vet. App. 203 (1999).  

Therefore, although the RO in the current appeal has reviewed 
the claim of entitlement to service connection for a back 
disorder on a de novo basis, the issue is as stated on the 
title page.  Additionally, the claims regarding service 
connection for an acquired psychiatric disorder and for a 
fainting disorder have been reclassified as on the title page 
of this decision for purposes of clarity.  


FINDINGS OF FACT

1.  In February 1993, the RO determined that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for a back disorder.  The 
veteran was notified in a letter that same month; however, he 
did not appeal the decision.  

2.  Evidence submitted since the February 1993 RO decision 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

3.  A back disorder, to include slight narrowing of the 
lumbosacral spine, degenerative disc disease of C5 - C6, and 
mild thoracic dextroscoliosis and spondylosis, was not shown 
during service or until many years thereafter.  

4.  The veteran has been diagnosed with psychiatric disorders 
to include major depressive disorder, panic disorder, and 
dementia.  These conditions have not been attributed any way 
to the veteran's active service by competent medical 
evidence, and they were first diagnosed many years after 
service.  

5.  The preponderance of competent and probative medical 
evidence establishes that the veteran does not meet the 
diagnostic criteria for PTSD.  

6.  HTN is not shown during active service or until many 
years after separation from active service, and there is no 
competent medical evidence relating HTN to active service.

7.  There is no competent evidence of a disorder manifested 
by fainting.  




CONCLUSIONS OF LAW

1.  The RO's February 1993 refusal to reopen the claim of 
entitlement to service connection for a back disorder is 
final; evidence submitted since that denial is new and 
material, and the claim is reopened.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5104, 5107, 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3156(a) (2005).  

2.  A chronic back disorder, to include degenerative changes, 
dextroscoliosis and spondylosis, was not incurred in or 
aggravated by the veteran's active duty service, nor may 
degenerative changes be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5102, 
5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2005).

3.  Psychiatric disorders, including PTSD, were not incurred 
in or aggravated in the veteran's active service, and major 
depressive disorder may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5102, 
5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2005).

4.  HTN was not incurred in or aggravated by the veteran's 
active duty service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5102, 
5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2005).

5.  A disorder manifested by fainting was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2005).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  
 
The RO provided the veteran with a copy of the February 2001 
rating decision which denied the claims as listed on the 
title page of this decision.  A statement of the case (SOC) 
was provided in May 2001.  In May 2004, a VCAA letter was 
sent to the veteran, and a supplemental statement of the case 
(SSOC) was provided in October 2004 which included the 
provisions of VCAA.  The SSOC also discussed the pertinent 
evidence and the laws and regulations related to these 
claims.  These documents essentially notified the veteran of 
the evidence needed to prevail on these claims.  
Specifically, the VCAA letter gave notice of what evidence 
the veteran needed to submit and what evidence VA would try 
to obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOC, and VCAA notice letter complied with the 
specific requirements of Quartuccio (identifying evidence to 
substantiate the claims, the relative duties of VA and the 
claimant to obtain evidence, and affording him an opportunity 
to submit all pertinent evidence pertaining to his claims 
that he might have); and Charles v. Principi, 16 Vet. App. 
370 (2002) (identifying the document that satisfies VCAA 
notice).

The CAVC previously held in part in Pelegrini, supra, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  As to the issues currently before the Board, the 
rating decision denying the claims was prior to the veteran 
receiving notice regarding what information and evidence was 
needed to substantiate the claims on appeal, and 
clarification as to what information and evidence must be 
submitted by the veteran, and what information and evidence 
would be obtained by VA.  

The CAVC most recently held, however, that even when notice 
is not provided prior to the initial unfavorable decision by 
the AOJ on the appellant's claim, as required by Pelegrini, 
supra, this deficiency is not prejudicial to the appellant 
when subsequent VA actions "essentially cured the error in 
the timing of notice."  Mayfield v. Nicholson, No. 02-1077, 
slip op. at 33 (Vet. App. April 14, 2005).  While VCAA notice 
was not provided to the veteran prior to the first AOJ 
adjudication of these claims, the subsequent VA letter 
corrected any procedural errors, and the content of the 
notice complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Thus, any defect with 
respect to the timing of the VCAA notice requirement was non-
prejudicial, and VA's duty to notify the veteran has been 
satisfied.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  

In the present case, the evidence includes service medical 
records, post service private and VA treatment records, and 
statements as provided by the veteran.  The Board finds that 
there are no additional medical records necessary to proceed 
to a decision in this case.

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  A medical examination is necessary 
when the record (1) contains competent evidence that the 
claimant has a current disability or persistent or recurrent 
symptoms of the disability; (2) contains evidence, which 
indicates that the disability or symptoms may be associated 
with the claimant's active duty; and (3) does not contain 
sufficient medical evidence for VA to make a decision.  See 
38 U.S.C.A. § 5103A(d).  

As to the psychiatric disorder, a VA examination was recently 
conducted to address the etiology and nature of any current 
psychiatric disorders.  Additional exam is not necessary.  As 
to the other issues on appeal, however, there is no probative 
medical evidence showing that the veteran has a back 
disorder, HTN, or a disorder manifested by fainting, of 
service origin.  Under these circumstances, the VCAA's duty 
to assist doctrine does not require that the veteran be 
afforded additional medical examinations.  See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not required 
to provide the veteran with a medical examination absent a 
showing by veteran of a causal connection between the 
disability and service).  In this regard, there is no 
reasonable possibility that a VA examination would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his claims for 
service connection and for an increased rating; were notified 
of the respective responsibilities of VA and himself as it 
pertained to who was responsible for obtaining such evidence; 
and also were notified to submit all relevant evidence he had 
to the RO.  Additionally, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues of service connection and 
for an increased rating is required to comply with the duty 
to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 5103A; 38 
C.F.R. § 3.159.

Whether New and Material Evidence Has Been Submitted to 
Reopen a Claim of Entitlement to Service Connection for a 
Back Disorder

The RO initially denied service connection for a back 
disorder in March 1992.  That denial was confirmed in 
February 1993, and the veteran did not file a notice of 
disagreement.  Thus, this decision is final.  38 U.S.C.A. § 
7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).  At 
that time, the service medical records were not reviewed as 
they were not a part of the claims file.  Post service 
records dated from 1968 through 1976 were considered, and 
they showed clinical findings regarding a back condition in 
1968.  X-ray in 1974 showed slight narrowing of the 
lumbosacral disc.  VA records considered were dated from 1982 
through in 1991.  There was a diagnosis of degenerative disc 
disease of the cervical spine and dextroscoliosis and 
spondylosis of the thoracic spine in 1991.  

Decisions of the RO are final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2005).  
However, if new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002).  
Specifically, under 38 C.F.R. § 3.156(a), new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  However, 
these regulations are effective prospectively for claims 
filed on or after August 29, 2001, and are therefore not 
applicable in this case as the veteran's claim to reopen was 
filed prior to August 29, 2001.  

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

In 1999, the veteran attempted to reopen his claim for 
service connection for a back disorder.  The matter under 
consideration in this case is whether a back disorder was 
incurred, or aggravated during the veteran's active military 
service.  In order for the claim to be reopened, evidence 
must be presented, or secured, since the 1993 determination 
which is relevant to, and probative of, the matter under 
consideration.  

The evidence associated with the claims file subsequent to 
the RO's February 1993 decision includes the service medical 
records which were not available at the time of the previous 
denial.  Also added were statements by the veteran, 
duplicates of records already of record, and additional 
postservice VA treatment records dated from 1982 through 
2004.  

The service medical records show that the veteran underwent 
an operation for complaints of right lower quadrant pain that 
was thought to be appendicitis.  A spinal anesthetic was 
used.  When observed, the appendix was normal.  It was 
excised any way, and the diagnosis was changed to mesenteric 
adenitis.  No residuals, to include back problems, were noted 
upon service discharge examination.  

The VA treatment records added to the record essentially 
reflect treatment for other conditions.  They do show, 
however, that the veteran complained of low back pain in 
March 1990.  An X-ray in March 1990 showed mild degenerative 
disc disease at C5-C6.   In April 2004, when being treated 
for substance abuse, it was noted that he had low back pain.  

The veteran statements reflect that he has asserted that he 
was seen for a back disorder, to include a spinal tap, during 
service.  He had not contended that he had a back disorder as 
secondary to an inservice spinal tap at the time of the 
previous denial.  

The Board finds that much of the evidence presented since 
1993 is new and material.  As pointed above, a new contention 
has been added to the veteran's assertions.  Thus, it is 
concluded that those statements are new and material.  
Additionally, his service medical records were not available 
at the time of previous denials.  It is the Board's 
conclusion that such documents are also new and material as 
to his claim for service connection for a back disorder.  The 
claim is reopened.  

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1131 (West 2002);  38 C.F.R. § 3.303 (2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2005).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
degenerative changes, major depressive disorder, or HTN, to a 
degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Service Connection for a Back Disorder

As discussed above, the Board has determined that new and 
material evidence has been submitted to reopen the veteran's 
claim of entitlement to service connection for a back 
disorder.  In light of the Board's decision, the entire 
record must be reviewed on a de novo basis.  

The evidence of record now includes the veteran's service 
medical records.  These documents are negative for a back 
injury or for a spinal tap for a back injury.  These records 
do show that the veteran underwent an operation for what was 
thought to be appendicitis.  A spinal anesthetic was used.  
Apparently, the veteran believes that his anesthetic for this 
surgery was a spinal tap, but the evidence clearly shows that 
this is not true, and no chronic back condition is reflected 
during active service.  

Post service records initially note back complaints beginning 
in 1968.  X-ray in 1974 showed slight narrowing of the 
lumbosacral disc.  Additionally, there was a diagnosis of 
degenerative disc disease of the cervical spine and 
dextroscoliosis and spondylosis of the thoracic spine in 
1991.  Subsequently dated VA treatment records essentially 
reflect treatment for other conditions, but they do include a 
complaint of low back pain in March 1990.  An X-ray in March 
1990 showed mild degenerative disc disease at C5-C6.   In 
April 2004, when being treated for substance abuse, it was 
noted that the veteran had low back pain.  Thus, lumbar, 
cervical, and thoracic back conditions have each been 
diagnosed on at least one occasion post service.  

Review of these records shows that the veteran was first 
diagnosed with a back disorder many years after service.  
Therefore, a presumption in favor of service connection for 
degenerative or arthritic changes is not for application.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5102, 5103, 5103A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2005).  

The veteran insists that the spinal tap in service caused 
back problems.  However, it is noted that he is not competent 
in medical matters, and his opinion that his current back 
problems are due to his service is without competent basis.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").
As there is no competent medical evidence showing that the 
veteran's lumbar, cervical, or thoracic back conditions were 
incurred in or aggravated during active service, or as a 
result of an injury incurred during service, service 
connection is denied.  Moreover, it noted that there is no 
evidence that he received a spinal tap during service, and no 
chronic back disorder as a result of the inservice spinal 
anesthetic is demonstrated.  

Service Connection for an Acquired Psychiatric Disorder to 
Include PTSD

It is noted that on enlistment examination in July 1959, the 
veteran included a notation of "mental, 1959" in regards to 
the question of "Have you ever been rejected for military 
service because of physical, mental, or other reasons?"  
Review of additional service medical records is negative for 
complaints of, treatment for, or diagnosis of a psychiatric 
disorder, to include at the time of separation examination in 
October 1959.  

Post service private records dated from 1968 through 1976 
reflect treatment for other conditions, to include a head 
injury in 1975.  VA records dated from 1981 through 2004 have 
been reviewed, and they show that the veteran has been 
treated over the years for substance and alcohol abuse.  
Other pertinent records include a report from 1983.  At that 
time, he was seen for psychiatric complaints to include 
nervousness, tension and sleep impairment.  Mental status 
showed that he was oriented, and there was no indication of 
psychosis.  The diagnosis was undetermined.  Alcoholism and 
situational maladjustment were described as probable.  
Medications were prescribed.  

VA records from February 1992 show that the veteran was seen 
for assistance in dealing with stress caused by a recent 
colon cancer diagnosis.  At this time, he was being treated 
with chemotherapy.  His history of alcohol and substance 
abuse was noted.  Examination showed that his mood was 
depressed.  The examiner noted that the veteran said that he 
had felt depressed over the past 2-3 years with a noted 
increase following his cancer diagnosis.  It was also noted 
that he had been treated for depression in 1984.  Later that 
year, in August 1992, the diagnosis was major depressive 
disorder.  He continued to be seen for depression in 1993.  

More recently dated VA treatment records from 2003 and 2004 
reflect diagnoses to include recurrent major depressive 
disorder and panic disorder.  When examined by a board of 
three VA mental health professionals in June 2004, it was 
noted that the claims file was reviewed in conjunction with 
his evaluation.  It was noted that the veteran's history 
included inconsistencies.  Thus, his history was not 
considered completely reliable.  The veteran reported that he 
suffered from manic depression and memory problems.  He said 
that he had thoughts of hurting himself but without true 
intent.  Examination showed that he also complained of 
insomnia, low energy, poor concentration, feelings of 
worthlessness, and feelings of nervousness.  He denied any 
manic symptoms, delusional thinking, or audio or visual 
hallucinations.  He said that he started drinking at the age 
of 14, and acknowledged that he had had an alcohol abuse 
problem in his teenage years.  The veteran denied the use of 
alcohol for the past 10 years, but the examiners noted that 
his medical records showed alcohol use in recent years.  

The examiners also noted that the veteran provided an 
inconsistent history of treatment for psychiatric care.  The 
veteran reported treatment for depression beginning in his 
30s, but he then stated that he had been treated in the early 
1970s while in the penitentiary.  The examiners noted that 
there was no evidence that the veteran received psychiatric 
care during service.  While it was noted that the veteran's 
enlistment examination report included his notation of 
"mental, 1959", the subsequently dated records did not 
confirm a psychiatric diagnosis.  The veteran described his 
service as being traumatic with experiences of prejudice.  He 
said that he spoke back to those who used racial slurs.  For 
this reason, he was sent to see a psychiatrist.  He reported 
using medication for anxiety in basic training.  He reported 
being harassed in other ways such as being assigned to KP 
duty.  

Examination showed that the veteran was appropriately 
groomed.  Eye contact was intermittent, speech was somewhat 
slurred and monotonous with normal rate, and his mood was 
described as irritable with restricted affect.  He denied any 
suicidal or homicidal ideations.  Examination showed no 
evidence of delusions, intrusive thoughts, hallucinations, 
ideas of reference, or suspiciousness.  His insight was 
limited, and his judgment was poor.  The board stated that 
his intellectual functioning was significantly impaired.  He 
demonstrated significant difficulty understanding instruction 
regarding serial numbers, and he was unsure about the date.  
Manual coordination was impaired.  

Based on examination and review of the evidence of record, 
the board diagnosed dementia due to multiple etiologies 
including alcohol induced persisting dementia, head trauma, 
vascular problems, and sleep apnea.  There was alcohol 
dependence, in early remission, with use beginning at age 14, 
and depressive disorder, not otherwise specified, chronic 
with likely multiple contributors including alcohol, 
incarceration, relationship, and financial problems.  The 
examiners noted that onset was inconsistent by the veteran's 
own report, but the first available documentation of 
psychiatric treatment was in 1983 for anxiety.  The medical 
examiners opined that his diagnosed psychiatric disorders did 
not have their onset during military service, and were not 
related to any inservice disease or injury.  

The veteran seeks service connection for psychiatric 
disorders, including PTSD.  He has reported inservice 
treatment for psychiatric complaints which were precipitated 
by traumatic events such as being exposed to racial slurs.  
It is clear that he has received various psychiatric 
diagnoses over the years, to include major depressive 
disorder, panic disorder, dementia, and alcohol abuse.  

In addition to those laws and regulations above concerning 
service connection, the following are pertinent to claims for 
service connection for PTSD.  

Service connection for PTSD generally requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125 (2005); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claim in-
service stressor occurred.  38 C.F.R. § 3.304(f) (2005).  
Under the newer versions of the regulation, service 
connection for PTSD requires medical evidence diagnosing PTSD 
in accordance with 38 C.F.R. § 4.125(a).  In addition, in 
1996, VA adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
& 4.126.  See 61 Fed . Reg. 52695-52702 (1996).  

The veteran has never contended that he engaged in combat 
with the enemy as defined within 38 U.S.C.A. § 1154(b) (West 
2002).  As a result, as a matter of law, a medical provider 
cannot provide supporting evidence that the claimed in-
service event actually occurred based on a post service 
medical examination.  Moreau, v. Brown, 9 Vet. App. 389, 395-
6 (1996).  In addition, the veteran's own testimony, standing 
alone, will not be sufficient.  Id.  

The Board is not required to accept the veteran's 
uncorroborated account of his active service experiences.  
See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  It is 
also clear that the Board is not required to accept his 
statements regarding his alleged symptoms, including 
nightmares, flashbacks, and other difficulties he associates 
with his active service, if the Board does not find the 
statements regarding his symptoms to be credible.

The question of a "stressor" also bears upon credibility 
determinations, as certain veterans who "engaged in combat 
with the enemy" gain evidentiary presumptions. 38 C.F.R. § 
3.304(d).  Under the controlling regulation, there must be 
credible supporting evidence that the claimed service 
stressor actually occurred.  38 C.F.R. § 3.304(f).  The 
existence of an event alleged as a "stressor" that results in 
PTSD, though not the adequacy of the alleged event to cause 
PTSD, is an adjudicative, not a medical determination.  
Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993).

In evaluating the probative value of competent medical 
evidence, the United States Court of Veterans Appeals (Court) 
has stated, in pertinent part:

The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches. . . . As 
is true with any piece of evidence, the credibility and 
weight to be attached to these opinions [are] within the 
province of the adjudicators; . . .Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).

In this particular case, the veteran lacks any diagnosis of 
PTSD.  Moreover, the Board can discern no competent medical 
evidence in the record - or any suggestion of the existence 
thereof - that any alleged PTSD is related to the veteran's 
reported stressors.  In fact, medical evidence in the form of 
the 2004 VA examination provided to the veteran in order to 
obtain evidence that could support his claims only provides 
negative evidence against this claim as PTSD was not 
diagnosed.  Nor, has this condition been diagnosed at any 
time in the claims file.  

With regard to psychiatric disorders in the more general 
sense, there is evidence that the veteran demonstrated 
psychiatric problems many years after service, and  post 
service records show various diagnoses, to include dementia, 
major depressive disorder, panic disorder, and alcohol 
dependence.  A board of three VA examiners has specifically 
noted that these conditions did not have their onset during 
service and are not related to any inservice disease or 
injury.  There is no contradictory evidence in the claims 
file.  Thus, these conditions have never been associated by 
any competent medical professional to the veteran's active 
service or any incident therein.  The Board must find that 
the post-service medical records, including private and VA 
records, provide extensive medical evidence against the 
veteran's claim for service connection for psychiatric 
disorders, other than PTSD.

The veteran insists that his active duty experiences caused 
psychiatric problems.  However, it is noted that he is not 
competent in medical matters, and his opinion that his 
current psychiatric problems are due to his service is 
without competent basis.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").

In sum, both with regard to the claimed PTSD and psychiatric 
disorders, the record shows no cognizable diagnosis of PTSD, 
and the lack of the requisite nexus between the veteran's 
service and the claimed psychiatric conditions.

Thus, the Board need not even address whether the veteran's 
alleged stressors have been adequately corroborated.  Even 
assuming that the stressors were corroborated, there still is 
no evidence of a PTSD diagnosis or of a nexus between 
psychiatric disorders (including PTSD) to the veteran's 
service.

Entitlement to Service Connection for HTN

Review of the service medical records are negative for 
treatment for or diagnosis of elevated blood pressure 
readings or HTN.  At time of discharge, the veteran's blood 
pressure was recorded at 112/70.  Post service private and VA 
records do show that the veteran has a long history of HTN.  
The initial clinical evidence of the presence of this 
disorder was in the early 1980s, many years after active 
service.  Additional treatment records reflect continuity of 
treatment for HTN over the years, to include the taking of 
medications.  

Clearly, there is no clinical evidence of HTN or elevated 
blood pressure readings during active duty service, or within 
one year following active duty service.  A normal reading was 
recorded at time of discharge, and HTN was not clinically 
reported until the early 1980s.  Thus, a presumption in favor 
of service connection for HTN is not for application.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5102, 5103, 5103A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2005).  

The veteran insists that his HTN began in active duty.  
However, it is noted that he is not competent in medical 
matters, and his opinion that his current HTN problems are 
due to his service is without competent basis.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Moreover, there is no competent medical evidence showing a 
medical nexus between the post service HTN and military 
service.  

Entitlement to Service Connection for a Disorder Manifested 
by Fainting

Regarding the veteran's claim for a disorder manifested by 
fainting, the Board notes that a review of the record does 
not show that the veteran has ever received a competent 
medical diagnosis of such a condition.  It is noted that a VA 
record from April 2004 reflects that the veteran was seen for 
hypoglycemia and bradycardia after he "passed out."  
However, at no time has a disorder manifested by fainting 
been recorded in the claims file.  

Congress specifically limits entitlement for service- 
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to restrict 
compensation to only presently existing conditions," and VA's 
interpretation of the law requiring a present disability for 
a grant of service connection was consistent with the 
statutory scheme.  Degmetich, 104 F.3d at 1332; and see 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability).  Simply 
put, in the absence of proof of present disability there can 
be no valid claim.  As there is no competent medical evidence 
of current disorder manifested by fainting, the claim must be 
denied.

Even if the veteran did have a disorder manifested by 
fainting, there is still no competent medical evidence which 
causally relates this disorder to service.  No problems 
associated with fainting were noted during active service, 
and the record reflects that the veteran first complained of 
such many years after his discharge from service.  Inasmuch 
as the evidence on file does not tend to show that the 
veteran has a current disorder manifested by fainting, which 
may be associated with service, the Board must conclude that 
the preponderance of the evidence is against the claims of 
service connection for this condition.  

Reasonable Doubt as to Each Claim

As the preponderance of the evidence is against the veteran's 
claims for service connection, the "benefit of the doubt" 
rule is not for application, and the claims must be denied.  
See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.  


ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for a back 
disorder.  

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, is denied.  

Entitlement to service connection for HTN is denied.  

Entitlement to service connection for a disorder manifested 
by fainting is denied.  




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


